The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1, 18, 20
An identification member associated … and including selected information
Paragraph 68 of the instant application’s PGPUB states that “each of the implant portions can include a respective RFID tag or identification member 142a, 144a, 146a, and 147a”.
Therefore, an identification member is an RFID tag.

A tracking device associated…
Paragraph 32 states “One skilled in the art will understand that the tracking device 62 can be any appropriate device that can be an emitter, a receiver, a reflector, a 

A tracking system operable to track
Paragraph 31 states that “the navigation system 20 can further include the tracking system 50 that includes a localizer 52 (e.g. a coil array or multiple coil arrays), a coil array controller 54, a navigation interface 56 for an instrument tracking device and a dynamic reference frame 58.”

Claim 4
An identification member reader is operable to obtain information…
Paragraph 52 states “The RFID identification system 100 can generally include an information RFID tag or member 102 and an RFID reader 104.”
Therefore, the identification member reader is an RFID reader.

Claims 5 and 7
A communication system [that] interconnects the “ID “member reader and the navigation processor…
Paragraph 52 states “The RFID reader 104 can be interconnected through a communication line 110 with the workstation 42. It will be understood, however, that a wireless system can also be used to transmit information from the RFID reader 104 to the work station 42.”
Therefore, a communication system is a wired or wireless connection system.

Claims 8 and 11
An alert system operable to indicate to a user…
Although paragraph 64 discusses that the RFID information can be used to verify the particular working portion based on a plan, neither this paragraph nor any other in the specification appears to discuss “an alert system operable to indicate to a user the appropriateness of the surgical instrument displayed on the display” and/or “to provide an alert to a user regarding the appropriateness”.
See the following rejections under 35 USC 112(a) and 112(b).

Claims 14, 18, 20
A writing system is operable to write…
Paragraph 61 states “Because of a writing capability, a user can select to change or recalibrate the information on the RFID tag 102 regarding the particular working portion 123. For example, the probe 124 may change over a life span of the probe 124. Although the change in the probe 124 can change its length, angle, or the like, it can still be usable. Therefore, calibration information relating to the particular probe 124 can be 
See the following rejections under 35 USC 112(a) and 112(b).

Claim 21
An identification member associated … and including selected information
Paragraph 68 of the instant application’s PGPUB states that “each of the implant portions can include a respective RFID tag or identification member 142a, 144a, 146a, and 147a”.
Therefore, an identification member is an RFID tag.

Claim 26
A tracking device associated…
Paragraph 32 states “One skilled in the art will understand that the tracking device 62 can be any appropriate device that can be an emitter, a receiver, a reflector, a sensor to sense a field, or any other appropriate device that can be tracked by a tracking system including a localizer.”


Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11, 14, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 8, 11, 14, 18 and 20 are rejected because the following limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claims 8 and 11: An alert system operable to indicate to a user…
Claims 14, 18 and 20: A writing system is operable to write…

However, the written description fails to disclose the corresponding structures for performing the claimed functions and to clearly link the structures to the functions. Therefore, these claims are rejected for failing to comply with the written description requirement.

Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11, 14, 18 and 20 are rejected because the following limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claims 8 and 11: An alert system operable to indicate to a user…
Claims 14, 18 and 20: A writing system is operable to write…

However, the written description fails to disclose the corresponding structures for performing the claimed functions and to clearly link the structures to the functions. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application provides for all limitations of claim 1 of the Patent. Additionally, claim 13 of the Patent provides for the limitations in claims 1 and 9 of the instant application.  Further dependent claims in the instant application correspond to various limitations in the dependent claims of the Patent.  For instance, claim 3 of the Patent to claim 4 of the application; claim 7 of the Patent to claim 9 of the application; claims 8 and 9 of the Patent to the tracking device in claim 1 of the application and the localizer in claim 6 of the application, etc.  The claimed systems are representative of the same system, having the same components that function in the same capacity to deliver the same resulting effect.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8, 10-15, 17, 21, 24 and 26-28 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Malackowski et al. (US Patent Pub. No. 2006/0142656).
Regarding claim 1, Malackowski discloses a wireless system for providing instrument and implant data to a surgical navigation unit (see Title).  Figure 1 illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a surgical procedure on the anatomy.
“FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association to the handle 44 (see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subsassembly with which the RFID is integral are stored” (see paragraph 90). This reads on lines 5-6 of claim 1.
“System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49); thereby teaching a tracking device associated with the surgical instrument.  
see paragraph 49) and send data to a processor (see paragraph 51); thereby teaching a tracking system operable to track a location of the tracking device.  
“The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to determine the position of the surgical instrument based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … and determine an identity of the surgical instrument based upon the selected information.
“[T]he processor generates information indicating the position of the surgical components relative to the body tissue at the surgical site. Typically, this information is presented visually on a display 36” (see paragraph 52); thereby reading on a display operable to display an icon representing the specific surgical instrument based upon the selective information (also see Figure 32 for an example of such a display).

Regarding claim 2, paragraph 51 of Malackowski describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).
see paragraph 48).  “An RFID 74 specific to handle 44 is mounted in the prism 46” (see paragraph 61).  “An RFID 184 that contains data specific to the reamer 22 is disposed in the center space internal to the cap 180” (see paragraph 81).  “An RFID 156 that contains data specific to the shaft 50 is disposed in the counterbore 152 below coil 150” (see paragraph 74).
Regarding claim 4, paragraph 51 of Malackowski teaches “internal to the reamer 20 and handle assembly 24 are separate data storage devices. Each of these devices stores data that identifies the associated surgical component. These data include data that identify the physical characteristics of the component. When the reamer-handle-tracker sub-assembly is assembled, the tracker 28 reads the data in the storage devices. Tracker 28 transmits signals containing these data. A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32.”  Where the receiver 34 is an information member reader.
Regarding claim 5, “A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  Therefore, there is clearly a communication between the identification member reader and the navigation processor, since this paragraph very clearly describes that all data received from each components of the surgical device is provided to the tracker 28, sent to receiver 34 and then communicated to the processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”
Regarding claim 6, paragraph 49 of Malackowski teaches that “trackers emit RF or electromagnetic energy” (also see claim 17 of Malackowski).  Additionally, “When the reamer-handle-tracker sub-assembly is assembled, the tracker 28 reads the data in the storage devices. Tracker 28 transmits signals containing these data. A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51; emphasis added).
Regarding claim 7, “A receiver 34, typically positioned in the localizer 30, reads these data. These data are transmitted by the receiver 34 to the system processor 32” see paragraph 51).  Therefore, there is clearly a communication between the identification member reader and the navigation processor, since this paragraph very clearly describes that all data received from each components of the surgical device is provided to the tracker 28, sent to receiver 34 and then communicated to the processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”
Regarding claim 8, paragraph 51 of Malackowski describes how the data from the RFIDs located within the various components of the surgical instrument are read by receiver 34 and communicated to the system processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”  “Based on the data received from the RFIDs 74, 170 and 184, the system processor 32 first determines whether or not the system is appropriately configured. … If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108).
Regarding claim 10, localizer 30 and receiver 34 are configured into a single unit/item (see Figure 1).
Regarding claim 11, the system of Malackowski teaches that “If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108); “If there is an indication the component cannot be used, an appropriate warning message is presented, step 256 is executed” (see paragraph 109); “If, in step 348 it is determined the cup is of a different size than the reamer, processor, in a step 350 causes an appropriate warning notice to be presented on display 36” (see paragraph 129).
Regarding claim 12, Malackowski teaches the following in paragraph 109: “System processor 32, in step 258, also determines whether or not the components are actually useable. This step is determined by making sure, based on data in the use count fields 224, sterilization state fields 225 and sterilization data fields 226, the useful life time of each component has not been exceeded, the component is sterilized, based on the date of sterilization, can still be considered sterilized, and the component is not in sterilization condition information and use information.
Regarding claim 13, paragraph 51 of Malackowski describes how the data from the RFIDs located within the various components of the surgical instrument are read by receiver 34 and communicated to the system processor 32.  Paragraph 52 then provides further detail about the processing and the end result of “this information is presented visually on a display 36.”  “[I]n FIG. [33], blue dots 560 and 562 may be the target return locations for pins, 502b and 30c, respectively. Red dots 564 and 566 are the actual locations of the pins.”  The underlined portion illustrates that the display will show an actual location of one of a plurality of instruments.
Regarding claim 14, Malackowski teaches the following in paragraph 94:
Each RFID 74, 156 and 158 also contains one or more data fields to which the tracker 28 is able to both read and write data. These fields include a use count field 224. Field 224 is used to store data indicating the number of times the particular component is used. There is a sterilization state field 225. Field 225 contains data indicating whether or not a particular component has been sterilized. Typically, after a component has been sterilized, a data decoder/encoder at the sterilization facility sets the data in field 225 to indicate that the component has been sterilized. There is a sterilization date field 226. The sterilization facility data decoder/encoder is used to write into field 226 the data the component was last sterilized. The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored.

Regarding claim 15, it is re-iterated from the quote above that “The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored” (see paragraph 94; underlined portion emphasizing that the writing is performed each time the component is used, thereby being “during a plurality of instances”).
see paragraph 48).  It is noted that “an actual implant” reads on a prosthesis.

With respect to claim 21, Malackowski discloses a wireless system for providing instrument and implant data to a surgical navigation unit (see Title).  Figure 1 illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a surgical procedure on the anatomy.
“FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association to the handle 44 (see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subsassembly with which the RFID is integral are stored” (see paragraph 90). This reads on the “an identification member…” in claim 21.
“If the data indicate that the reamer is not appropriate, the processor 32 causes an appropriate warning to be presented on the display 36, steps 254 and 256” (see paragraph 108).  This teaches that the information stored in the identification member can and is used as verification information to determine that an appropriate instrument is being provided for the procedure.

Regarding claim 24, “In FIG. 1, surgical component 22 is a reamer. Surgical component 24 is a handle assembly” (see paragraph 48).  “An RFID 74 specific to handle 44 is mounted in the prism 46” (see paragraph 61).  “An RFID 184 that contains data specific to the reamer 22 is disposed in the center space internal to the cap 180” (see paragraph 81).  “An RFID 156 that contains data specific to the shaft 50 is disposed in the counterbore 152 below coil 150” (see paragraph 74).
see paragraph 49); thereby teaching a tracking device as claimed.
Regarding claim 27, “The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to determine the position of the surgical instrument based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … and determine an identity of the surgical instrument based upon the selected information.
Regarding claim 28, paragraph 91 of Malackowski teaches that data indicating the physical characteristics of the prism-handle-bearing sub-assembly may include the length and diameter.  However, “In surgical components having complex geometry, for example implants and trial implants, there may be significant amounts of data that collectively describe the physical structure of the component.”  In other words, the system of Malackowski is intended to be used with numerous different surgical components that work together and that all contain an RFID that stores data specific to that surgical component of the overall instrument.  Specifically though, “System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski alone.
Malackowski is described above with respect to claim 28.  However, Malackowski does not specifically state that the surgical instrument and/or surgical components are “a probe, an awl and a tap”.
However, Malackowski does state that “It should also be understood, and as will be discussed below ‘surgical component’ may be any other instrument used to cut, form or shape tissue, a trial implant or an actual implant” (see paragraph 48).  In other words, Malackowski provides teachings of a surgical system that utilizes RFID within each component of a surgical instrument to store therein data related to that instrument.  In doing so, the system provides (in a sense) a “plug-and-operate” system for the surgeon, with built-in checks to ensure the instrument components are okay to be used.  
It would have been obvious to one of ordinary skill in the art at the time of the invention that the specific surgical components/instruments used in the system taught by Malackowski could include “a probe, an awl and a tap”, based on the statement that the ‘surgical component’ may be any other instrument used to cut, form or shape tissue, a trial implant or an actual implant” (see paragraph 48).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski in view of Nyholm (US Patent Pub. No. 2008/0120137).
Malackowski is described above with respect to claim 8.  While there are multiple examples of how and why a warning may be displayed (see the rejection of claim 11 above), none of the examples for which a warning would be displayed is due to the surgical instrument not being part of a plan.
Nyholm teaches data arrangement, method, dental-care-related device and software product for dental-care-quality assurance (see Title).  More importantly, as shown in Figure 3 and described in paragraph 21, an RF tag reader reads information pertaining to an instrument X, this information is sent to a database for a status check.  Status data is then returned to the dental unit.  According to claim 19 of Nyholm, “an individual instrument is identified; identification data is compared with the treatment plan of the patient who is the object of the treatment procedure and/or with the status data of the individual instrument in question; it is detected if instrument X … does not correspond [to] the treatment plan; and the said detection is expressed as a response to detecting … an instrument not corresponding the treatment plan.”  Paragraph 21 also states that “If the status information of instrument X is in order … in item 3-4 a message is shown on the display incorporated with the dental unit U, such as ‘instrument data OK’… .“  It is also noted that Nyholm refers to the fact that "data related to the different stages of dental care work may be stored more extensively and in more detail than conventionally has been done (see paragraph 6).”  It is noted relates to the recitations of the "surgical plan portions".
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the treatment plan and instrument verification, as taught by Nyholm, within the system and methods of Malackowski in order to minimize data entry errors related in order to more easily process and verify how treatment stages of dental surgery (as in Nyholm) and in any surgery setting (such as in Malackowski) have been carried out (see paragraph 6 of Nyholm).

Claim 16, 18-20, 22-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski in view of Neubauer et al. (US Patent Pub. No. 2008/0068197; having priority to provisional 60/826,973 filed September 26, 2006).
With respect to claims 16, 22 and 25, Malackowski is described above with respect to claims 14 and 21.  However, Malackowski fails to teach that the RFIDs contain calibration data and therefore, that this calibration data would be updated.
Neubauer teaches a three-dimensional scanner with RFID (see Title).  More specifically, the system includes “a measuring device for measuring geometric see Abstract).  “[S]o-called pre-calibrated instruments (e.g., bore guides) are occasionally verified pre-operatively using navigable aids to confirm that they are dimensionally accurate. If they are not sufficiently dimensionally accurate, a message can be displayed to the user indicating that the instrument is out of calibration” (see paragraph 6).  “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5).  The system provides for re-calibrating a surgical instrument by providing the new calibration information along with the time of the new calibration (see paragraph 19; “The RFID writer can be configured to also write measurement data from the measuring unit to the RFID transponder of the medical treatment device, in addition to the detected time”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate re-calibration methods, as taught by Neubauer, into the system and methods of Malackowski, because “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5 of Neubauer).  In other words, if during use, the surgical instrument becomes deviated from its shape when originally calibrated, then the manufacturer’s calibration will no longer be accurate and further use could inaccurately track the end effector of the surgical instrument, creating an unsafe environment for the patient.

With respect to claim 18, Malackowski teaches “FIGS. 2 and 3 illustrate a tracker base 40 and the surgical components to which the base is connected, reamer 22 and handle assembly 24” (see paragraph 53).  An RFID 74 is located in association see paragraph 61), which is part of the handle assembly 24 (see paragraph 54).  “Each RFID 74, 156, 184 has a memory in which data describing the surgical component or the surgical component subsassembly with which the RFID is integral are stored” (see paragraph 90). This reads on lines 4-5 of claim 18.
“System 20 of this invention includes a tracker 28 attached to handle assembly 24” (see paragraph 49); thereby teaching a tracking device associated with the selected device.  
“A localizer 30, also part of system 20, monitors the position of the tracker 28” (see paragraph 49) and send data to a processor (see paragraph 51); thereby teaching a tracking system operable to track a location of the tracking device.  
“The localizer receivers send signals representative of the measurements made thereby to a processor 32… The processor[,] based on the determination of the different locations from which the individual tracker transmitters emit energy or the strength of the received energy, the localizer 30 determines where, in three-dimension space, the tracker 28 is positioned and the orientation of the tracker” (see paragraph 50); thereby teaching a navigation processor operable to determine the position of the selected device based upon the tracked position of the tracking device.  Additionally, paragraph 51 describes that “internal to the reamer 20 and handle assembly 24 are separate data storage devices” and that data from these storage devices (e.g., the RFIDs) provide their data to the tracker 28, which sends the data to receiver 34 and these “data are transmitted by the receiver 34 to the system processor 32” (see paragraph 51).  “Based on these data, the data indicating the position and orientation of the tracker 28 and the data identifying the physical characteristics of the surgical components 22 and 24, processor 32 generates information indicating the position of the surgical components relative to the surgical site.”  This reads on a navigation processor operable to … and determine an identity of the selected device based upon the selected information.
“[T]he processor generates information indicating the position of the surgical components relative to the body tissue at the surgical site. Typically, this information is presented visually on a display 36” (see paragraph 52); thereby reading on a display operable to display an icon representing the specific selected device based upon the selected information (also see Figure 32 for an example of such a display).

Each RFID 74, 156 and 158 also contains one or more data fields to which the tracker 28 is able to both read and write data. These fields include a use count field 224. Field 224 is used to store data indicating the number of times the particular component is used. There is a sterilization state field 225. Field 225 contains data indicating whether or not a particular component has been sterilized. Typically, after a component has been sterilized, a data decoder/encoder at the sterilization facility sets the data in field 225 to indicate that the component has been sterilized. There is a sterilization date field 226. The sterilization facility data decoder/encoder is used to write into field 226 the data the component was last sterilized. The RFIDs also include a use history field 227. Each time the component is used, the tracker writes the data of use into field 227. Thus, field 227 contains a record of the dates the component was used. Field 227 in some versions of the invention contains one or more subfields in which data identify the surgeon using the component, the name of the patient on which the component was used or the type of procedure in which the component is used are stored.

However, Malackowski fails to teach that the RFIDs contain calibration data and therefore, that this calibration data would be updated.
Neubauer teaches a three-dimensional scanner with RFID (see Title).  More specifically, the system includes “a measuring device for measuring geometric properties of a medical treatment device includes a measuring unit, a time detection unit, and an RFID writer” (see Abstract).  “[S]o-called pre-calibrated instruments (e.g., bore guides) are occasionally verified pre-operatively using navigable aids to confirm that they are dimensionally accurate. If they are not sufficiently dimensionally accurate, a message can be displayed to the user indicating that the instrument is out of calibration” (see paragraph 6).  “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5).  The system provides for re-calibrating a surgical instrument by providing the new calibration information along with the time of the new calibration (see paragraph 19; “The RFID writer can be configured to also write measurement data from the measuring unit to the RFID transponder of the medical treatment device, in addition to the detected time”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate re-calibration methods, as taught by Neubauer, into the system and methods of Malackowski, because “When the stored geometric data, which mainly describe the functional elements of the instrument in relation to the reference device, deviate from the actual geometry of the instrument (e.g., after the instrument has been damaged), then an incorrect representation of the relationship between the actual instrument and the anatomical structure to be treated may be produced” (see paragraph 5 of Neubauer).  In other words, if during use, the surgical instrument becomes deviated from its shape when originally calibrated, then the manufacturer’s calibration will no longer be accurate and further use could inaccurately track the end effector of the surgical instrument, creating an unsafe environment for the patient.

Regarding claim 19, Figure 1 of Malackowski illustrates the system, which includes a surgical instrument operable to perform a surgical procedure on the anatomy (see reamer 22 and handle assembly 24); thereby teaching a surgical instrument operable to perform a certain surgical procedure on the anatomy.


With respect to claim 20, it is initially noted that the specifics of the rejection of claim 18 are directly related to most aspects of claim 20.  The above rejection of claim 19 is additionally directly related to the positive recitation of “a surgical instrument…” in line 4 of claim 20.  It is additionally noted that the quote from paragraph 94 of Neubauer found in the rejection of claim 18 above makes it clear that calibration information would be included in the RFID, by the combination of Malackowski with Neubauer (i.e., reading on “including calibration information” at the end of line 6 in claim 20).  With respect to the “change from a previous calibration information including size of the surgical instrument, tip location of the surgical instrument, or orientation of the surgical instrument”, Neubauer teaches the following in paragraph 13:
Verifying, calibrating and/or surveying the medical treatment device represent an example of measuring the geometric properties of the medical treatment device. A geometric property of a medical treatment device, for example, can be the relative location between at least a first part of the medical treatment device and at least a second part of the medical treatment device, wherein the second part differs from the first part. The first part can be a functional element of the instrument, e.g. an instrument tip, and the second part can be a grip or handle of the instrument or a marker means attached to the instrument.

This clearly teaches to updating the calibration of the instrument by determining the location of the instrument’s tip.

Regarding claim 23, Neubauer teaches the following in paragraph 13:
Verifying, calibrating and/or surveying the medical treatment device represent an example of measuring the geometric properties of the medical treatment device. A geometric property of a medical treatment device, for example, can be the relative location between at least a first part of the medical treatment device and at least a second part of the medical treatment device, wherein the second part differs from the first part. The first part can be a functional element of the instrument, e.g. an instrument tip, and the second part can be a grip or handle of the instrument or a marker means attached to the instrument.

This clearly teaches to updating the calibration of the instrument by determining the location of the instrument’s tip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M KISH/           Primary Examiner, Art Unit 3799